DETAILED ACTION

This is in response to the Amendment of August 27, 2020.
All rejections from the previous Official Action are withdrawn in view of the changes to the claims (i.e., arguing for coating of discrete pieces). 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4-9, 12-17 and 32-36 is rejected under 35 U.S.C. 103 (a) as being unpatentable over United States Patent No. 2005/0255218 (GREEN).
Claim 1 recites a recipe for preparing a coated food product comprising the steps of providing a product base; applying a slurry coating to an exterior surface of the product base; and applying dry set coating to the product base thereby providing a substantially coated food product, wherein the dry set coating comprises both a dry set material having a particle size of 500 micrometers or less and particulates having a particle size of greater than 500 micrometers to about 5000 micrometers, and wherein a ratio of the product base to slurry is between 1:1 and 1.25:1 and a ratio of the product base to the dry set coating is at least 2:1. 
GREEN teaches a recipe for preparing a coated food product [0017] in the form of coated RTE cereals. The recipe comprises the steps of providing a product base [0017]; applying a slurry coating to an exterior surface of the product base in the form of a low sugar liquid binder portion such as an oil based primer layer or portion to facilitate adherence of the dry powdered ingredients to the base pieces [0017]; and applying dry set coating to the product base in the form of a dried powdered.   It would have been obvious to use powder with particulates in view of GREEN teaching they both can be used [0040].  The powdered topcoat portion has a particle size ranging from about 50 to 600um (microns).
Thus, the overlaps the claimed dry set coating having a particle size of 500 micrometers or less.  It would have been obvious to one skilled in the art to use dry coatings of 500 micrometers or less as GREEN teaching an overlapping range.  GREEN also teaches the addition of particulates at [0067]. The 
GREEN teaches a ratio of the product base to slurry can range from about 100:5 base to coating (including both the binder and the dry coating portion) wherein the base is predominant to about 100:150 with more coating than base (i.e. 1:0.05 to 1:1:1.5 [0050]).  This allows for a free flowing or aggregated mixture of individually coated pieces [0051]. This overlaps the claimed range of between 1:1 and 1.25:1.   It would have been obvious to one skilled in the art to use the claimed ratio as GREEN teaches an overlapping range to provide discrete pieces as taught by GREEN.  In [0040], it is taught that a dry coating can be in a weight ratio of base to powder from about 100:1 to about 100:30.  Thus, this is above the claimed product base to the dry set coating of at least 2:1.  [0052] of GREEEN teaches that the coating is configured so as to be non sticky at room temperature.  This reduces the stickiness and bridging between individual particles.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. 
The applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).



Claim 2 recites further comprising   removing the substantially coated food product from an enrobing/tumbling device when the substantially coated food product has a temperature of at most about 5oF below a melting point of the slurry coating.   The above-identified reference are silent as to using an enrobing device. 
GREEN does teach that fat can be partially hydrogenated fat or normally solid at room temperature that is heated to above its melting point. Once the coating is applied, the product is cooled to solid temperatures [0040].  It would have been obvious to cool the substantially coated food product so that it has a temperature of at most about 5oF below a melting point of the slurry coating to obtain a solid temperature.   Moreover, it would have been obvious to remove the product from the device so that could actually package and use the product.  Any conventional enrobing apparatus and technique can be used. Generally, a useful technique involves tumbling. The comestible piece(s) ingredients are charged in any order to a rotating drum and tumbled for a sufficient time to achieve an even distribution of the suspension on the comestible. 

Claim 4 recites that the slurry coating comprises consists of ingredients selected from a group consisting of sugar, fractionated palm kernel oil, nonfat dry milk, soy lecithin, natural flavors and artificial flavors. 
GREEN teaches the coating can be with sugar in the form of a low sugar adhesive binder that contains low sugar (i.e., sucrose) [0028]. 

Claims 5 recites that the dry set coating comprises between about 10% to about 25% by weight of the substantially coated food product.   The ratio of base can range from about 100:5 base to coating (including both the binder and the cry coating portion) wherein the base is predominant to about 100:150 with more coating than base.  GREEN does teach that fat can be partially hydrogenated fat or normally solid at room temperature that is heated to above its melting point. Once the coating is applied, the product is cooled to solid temperatures [0040].  It would have been obvious to cool the substantially coated food product so that it has a temperature of at most about 5oF below a melting point of the slurry coating to obtain a solid temperature.   

 

Claim 6 recites that the product base is between about 60 to about 80 oF.  
In [0062], the slurry is applied to a product at room temperature [0062]. 

Claim 7 recites that the product base comprises at least 30% to about 55% by weight of the substantially coated food product.  
The product base can comprise 40-95% of the product (see claim 11 of GREEN). Thus, this overlaps the claimed amount of claim 7. In addition, GREEN teaches that the ratio of base can range prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.



Claim 8 recites slurry coating covers at least 50% of the product base exterior surface providing a substantially homogenous appearance. GREEN teaches that the step of coating to at least a portion of one major surface of the base (i.e, at least half of the product) or enrobing base pieces such as the dried cereal pieces with the present low sugar coating compositions pre-sweetener coating [0060]. Thus, it 

Claim 9 recites that the slurry coating is applied at least about 5oC above the melting point of the slurry.  At [0062], the binder liquid portion of the coating is in the form of a hot aqueous syrup or slurry, the slurry being at a temperature of 212 to 300.degree0F. It would have been obvious to use a temperature above the  melting point so that the slurry can be applied.  

Claim 12 recites that dry set material is selected from a group consisting of confectioner's sugar, fructose, sucrose, glucose, Shugarwhite, dextrose, Baker's Special Sugar and seasoning blends. 
As to claim 12, [0032]-[0035] teaches that the dry coating can be a blend of sugars (including maltodextrin and some listed sugars) including other flavors which would be a seasoning blend.  

Claim 13 recites that 90% of the dry set material is less than 100 micrometers. 
At [0033], the powder has a particles size ranging from about 50-600 microns. This overlaps the claimed range of less than 100 micrometers. Thus, this overlaps the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 14 recites that the dry set coating comprises between 10% to about 25% dry set material.
[0041] teaches that the sugar material can be 10% or less (see table).  This touches on the claimed amount of between 10 to about 25%.  This provides a lower sweetness profile [0039]. Thus, it would have been obvious to use an amount of 10% for a lower sweetness profile and to increase this amount to obtain a sweeter product.  

Claim 15 recites that the dry set coating comprises between 1% to about 25% particulates. Particulate matter can be 0.5-4 mm and can include fruit pieces, granola, seed bits, candy bits, and mixtures thereof. The particulate material upon finish drying of the R-T-E cereal adheres to the external surface due to the coating action of the sugar slurry. Particulate matter can be added to the cereal base [0025], [0043], [0044]. It would have been obvious to vary the amount of particulates based on the desired taste and texture of the product. 

Claim 16 recites that the dry set coating particulates are selected from a group consisting of cookies, wafers, biscuits, candies, seasoning, sprinkles, nut, toffee, color seasonnettes and crackers. Particulate matter can be added such as fruit pieces, granola, seed bits, candy bits, and mixtures thereof. [0067].

Claim 17 recites that the particulates are greater than 500 micrometers and less than 4000 micrometers. Particulate matter can be 0.5-4 mm (i.e., 500 micrometers and less than 4000 micrometers) and can include fruit pieces, granola, seed bits, candy bits, and mixtures thereof [0067].

Claim 31 recites that the dry set coating is applied with the dry set material comprising at least 35% by weight of the dry set coating and the particulates comprising less than 35% by weight of the dry set coating. 
As to claim 31, GREEN teaches a recipe for preparing a coated food product [0017] in the form of coated RTE cereals. The recipe comprises the steps of providing a product base [0017]; applying a slurry coating to an exterior surface of the product base in the form of a low sugar liquid binder portion such as an oil based primer layer or portion to facilitate adherence of the dry powdered ingredients to the base pieces [0017]; and applying dry set coating to the product base in the form of a dried powdered.   It would have been obvious to use powder with particulates in view of GREEN teaching they both can be used [0040].  GREEN teaches a ratio of the product base to slurry can range from about 100:5 base to coating (including both the binder and the dry coating portion) wherein the base is predominant to about 100:150 with more coating than base (i.e. 1:0.05 to 1:1:1.5 [0050].  This allows for a free flowing or aggregated mixture of individually coated pieces [0051]. It would have been obvious to one skilled in the art to use the claimed ratio as GREEN teaches an overlapping range to provide discrete pieces as taught by GREEN.  Particulate matter can be added in a weight ratio of particulate matter to cereal base ranging from about 1:100 to about 25:100 [0067] (i.e., 1 to 25%). Thus, it would have been obvious to vary the amount of dry set coating and particulate material can vary based on the desired amount of coating and particulate material provided.

Claim 32 recites that the weight ratio of product base to slurry to dry set coating is between 2:2:1 and 2.5:2:1. 
As to claim 32, GREEN teaches a ratio of the product base to slurry can range from about 100:5 base to coating (including both the binder and the dry coating portion) wherein the base is predominant to about 100:150 with more coating than base (i.e. 1:0.05 to 1:1:1.5 [0050].  This allows for a free flowing or aggregated mixture of individually coated pieces [0051]. It would have been obvious to one skilled in the art to use the claimed ratio as GREEN teaches an overlapping range to provide discrete pieces as taught by GREEN.  Particulate matter can be added in a weight ratio of particulate matter to cereal base ranging from about 1:100 to about 25:100 [0067] (i.e., 1 to 25%). Thus, the amount of dry set coating and particulate material can vary based on the desired amount of coating and particulate material provided. The amounts and weight ratio of product base to slurry to dry set coating would naturally vary.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Claim 33 recites that the dry set material consists of fructose, sucrose, glucose, dextrose or combinations thereof.  Claims 33 does not recite an amount of sugar that must be present. 
GREEN teaches in the present invention resides in low sugar presweetened dry coated comestibles, especially RTE cereals, that include a low sugar (i.e., low amounts of sugar not none) coating composition(s) as a dry powdered topical pre-sweetener coating to at least a portion of at least one major surface. By "low sugar" dry coating, GREEN indicates that the entire coating has a total sugars content including provided with the present low sugar syrup solids, together with any added supplemental pure sugars such as sucrose, or provided by including any from higher D.E corn syrups, are added in amounts below the desired thresholds described herein, i.e., below 10% by weight of the total coating (dry low sugar solids plus dry weight of binder liquid), and in more preferred form less than 10% of the coated comestible.  Thus, it would have been obvious to add small amounts of sugar to the dry 

Claim 34 recites that the dry set material comprises between 10 to 25% by weight of the substantially coated food product. 
The ratio of base can range from about 100:5 base to coating (including both the binder and the cry coating portion) wherein the base is predominant to about 100:150 with more coating than base.  This provide a food product where the coating is about 5%  to about 60% by weight of the product to a food product where the coating is present in an amount greater than the base [0050].  Thus, this overlaps the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


Claim 35 recites that the particulates comprise between 1 to 25% by weight of the substantially coated food product. Particulate matter can be added in a weight ratio of particulate matter to cereal base ranging from about 1:100 to about 25:100 [0067].  This ranges from 1 to 25%, as claimed.

Claim 36 recites that 50% of the particulates are between 1000 and 2000 micrometers. Particulate matter can preferably be 0.5-2 mm (i.e., 500 micrometer to 2000 micrometers) and can include fruit pieces, granola, seed bits, candy bits, and mixtures thereof. The particulate material upon finish drying of the R-T-E cereal adheres to the external surface due to the coating action of the sugar slurry. Particulate matter can be added in a weight ratio of particulate matter to cereal base ranging from about 1:100 to about 25:100 [0067].


Claim 3   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GREEN as applied to claims 1-2, 4-9, 12-17 and 33-36 above, and further in view of United States Patent No. 6,500,474 (CROSS).
Claim 3 recites that the slurry coating is applied in a rotating drum assembly with a coating mechanism, the product base being tumbled in the drum assembly with the coating mechanism, and the slurry coating being sprayed from at least one nozzle.
As to claim 3, GREEEN teaches that any conventional enrobing apparatus and technique can be used [0066].  GREEN is silent as to the temperature and a coating mechanism with nozzles. 
However, CROSS teaches coating food products with a rotating pan or drum (col. 3, lines 55-65).  In the first step, the centers are loaded into a revolving pan or drum which is continuously blasted with cool air, and the refined chocolate-like fat based coating is sprayed with a nozzle into the revolving pan 
It would have been obvious to enrobe the snack of GREEN with revolving/rotating drum as this allows a food product to be coated and coated with additional ingredients. 

Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GREEN as applied to claims 1-2, 4-9,12-17 and 32-36 above, and further in view of United States Patent No. 6,592,920 (CHARLES).
Claim 10 recites that the preservative is selected from a group consisting of tert-Butylhydroquinone (TBHQ), butylated hydroxytoluene (BHT), Butylated hydroxyanisole (BFIA), calcium propionate, sodium nitrate, sodium nitrite, sulfur dioxide, sodium bisulfite, potassium hydrogen sulfite and disodium EDTA.
The above-identified references are silent as to adding the compounds recited in claim 10. However, CHARLES teaches that minor ingredients can be added to coated cereal such as antioxidants, colors, Vitamin and/or mineral mixes, or the like. Among the Suitable antioxidants are BHA (2 and 3-tert-butyl-4-hydroxy anisole), TBHQ (tertiary butyl hydroquinone), and BHT (3,5-di tert-butyl-4-hydroxytoluene) (col. 4, lines 35-50).
Thus, it would have been obvious to one skilled in the art to modify GREEN to add TBHQ or BHT as an antioxidant.


Response to Arguments
	Applicant's arguments filed August 27.2020 have been fully considered but are moot in view of the newly cited references. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                       
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799